Law Offices of Thomas E. Puzzo, PLLC 4th Street Seattle, Washington 98115 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 July 10, 2013 VIA EDGAR Jacqueline Kaufman Staff Attorney U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: JH Designs, Inc. (the “Company”) Post-effective Amendment No. 2 to Registration Statement on Form S-1 Filed July 10, 2013 File No. 333-174196 Dear Ms. Kaufman: Pursuant to the staff’s oral comments of July 8, 2013, we respectfully submit this letter on behalf of our client, the Company. Post-effective Amendment No. 2 to the Company’s Form S-1 was filed with the Commission via EDGAR on or July 10, 2013. In response to the staff’s oral comments, the Company confirms that it neither offered nor sold any shares of common stock from the prospectus, part of the referenced Form S-1, while such prospectus was not effective.Additionally, the Company has included a risk factor regarding the non-effectiveness of its internal controls and procedures on page 10 of the Post-effective Amendment No. 2 to the Form S-1. Please contact the undersigned with any questions, comments or other communications to the Company. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
